DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are allowed under this Office action

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-20, were carefully reviewed and a search with regards to independent claims 1, 11, and 17 has been made. Accordingly, those claims are believed to be distinct from the prior arts searched.
Regarding Claims 1-20, specifically independent claims 1, 11, and 17,  the prior art searched was found to neither anticipate nor suggest a computer-implemented method to generate synthetic light detection and ranging (LiDAR) data, the method comprising: obtaining, by a computing system comprising one or more computing devices, a three- dimensional map of an environment; determining, by the computing system, a trajectory that describes a series of locations of a virtual object relative to the environment over time; performing, by the computing system, a ray casting simulation on the three-dimensional map according to the trajectory to generate an initial three-dimensional point cloud that comprises a plurality of points descriptive of at least a portion of the environment, wherein a respective depth is associated with a respective point of the plurality of points; processing, by the computing system using a machine-learned geometry network, the initial three-dimensional point cloud to predict a respective adjusted depth for the respective point; and generating, by the computing system, an adjusted three-dimensional point cloud in which the respective point has one or more of the plurality of points have the respective adjusted depth predicted by the machine- learned geometry network.
The most relevant arts searched, Kwon, etc. (US 20200118281 Al), modified by Ecins, etc. (US 20200110158 Al), teach that a computer-implemented method to generate synthetic light detection and ranging (LiDAR) data, the method comprising: obtaining, by a computing system comprising one or more computing devices, a three- dimensional map of an environment; determining, by the computing system, a trajectory that describes a series of locations of a virtual object relative to the environment over time; performing, by the computing system, ray casting on the three-dimensional map according to the trajectory to generate an initial three-dimensional point cloud that comprises a plurality of points, wherein at least a respective depth is associated with each of the plurality of points; processing, by the computing system using a machine-learned geometry network, the initial three-dimensional point cloud to predict a respective adjusted depth for one or more of the plurality of points; and generating, by the computing system, an adjusted three-dimensional point cloud in which the one or more of the plurality of points have the respective adjusted depth predicted by the machine-learned geometry network. However, Kwon, modified by Ecins, does not teaches every claimed limitation, especially the claimed limitation of "performing, by the computing system, a ray casting simulation on the three-dimensional map according to the trajectory to generate an initial three-dimensional point cloud that comprises a plurality of points descriptive of at least a portion of the environment, wherein a respective depth is associated with a respective point of the plurality of points; processing, by the computing system using a machine-learned geometry network, the initial three-dimensional point cloud to predict a respective adjusted depth for the respective point; and generating, by the computing system, an adjusted three-dimensional point cloud in which the respective point has one or more of the plurality of points have the respective adjusted depth predicted by the machine-learned geometry network" (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612